Citation Nr: 1531582	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  12-11 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for oral cancer, to include as due to exposure to herbicides, claimed as squamous cancer of the floor of the mouth, and lymph node cancer in the neck with surgery residuals of numbed surface of the tongue, lack of saliva, nerve damage, muscle atrophy of the right shoulder, and scarring of the neck.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1962 to May 1968, May 1968 to January 1970, and from January 1970 to June 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran, in a March 2011 notice of disagreement, also appealed other determinations by the January 2011 rating decision.  However, in March 2012 correspondence, the Veteran withdrew all appeals except for entitlement to service connection for oral cancer.  

The Veteran's May 2012 VA Form 9, substantive appeal, reflected his desire to participate in a hearing before a member of the Board.  However, in August 2014 correspondence, the Veteran withdrew his hearing request.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  38 C.F.R. § 20.704 (e) (2014).

Since the issuance of the July 2013 supplemental statement of the case, additional evidence has been associated with the record including VA Form, 21-4140, Employment Questionnaire, received in October 2013 and June 2014.  The Veteran did not waive review of the evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2014).  Nevertheless, this evidence is not relevant to the claim on appeal.  Consequently, the Board finds that remand to the AOJ for a supplemental statement of the case reflecting consideration of this evidence is not required for the claim on appeal.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

The Veteran contends that service connection is warranted for oral cancer as a result of exposure to herbicides.  VA treatment records indicate a diagnosis related to oral cancer.  Specifically, a September 2009 VA treatment record noted local node recurrence of squamous cell carcinoma of the right floor of the tongue stage I with recurrence status post right neck dissection.  In February 2010, the Veteran submitted articles regarding the effects of dioxins, one of which reported exposure to dioxins may be associated with a variety of health outcomes including cancer of the oral cavity.  

VA will provide a medical examination for an opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  A VA compensation examination has not yet been afforded to the Veteran in connection with his claim for entitlement to service connection for oral cancer. 

Although the Veteran has not been diagnosed with a recognized disability that may be presumptively associated with exposure to herbicide agents, a veteran is not precluded from presenting evidence that a claimed disability is due to or the result of herbicide exposure, to alternatively show entitlement to service connection on a direct-incurrence basis.  Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).  The Board finds that the Veteran did have service in Vietnam and is presumed to have been exposed to herbicide agents.  Thus, the Board finds that it necessary to remand this claim to schedule the Veteran for a VA examination and to request an etiological opinion to include consideration of exposure to herbicide agents by the prospective examiner.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 81.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any oral cancer, to include squamous cell carcinoma of the right floor of the tongue stage I with recurrence status post right neck dissection, diagnosed proximate to or during the pendency of the claim.  The complete record, to include a copy of this remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail. 

With respect to any oral cancer present during the pendency or proximate to this claim, (including squamous cell carcinoma of the right floor of the tongue stage I with recurrence status post right neck dissection), the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any such disability, was incurred in or was caused by the Veteran's active service. 

In rendering the requested opinion, the examiner should specifically consider the Veteran's presumed exposure to herbicide agents such as Agent Orange and dioxin in service, and articles the Veteran submitted in February 2010, one of which reported exposure to dioxins may be associated with a variety of health outcomes including cancer of the oral cavity.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for all opinions expressed must be provided.

2.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014). 

3.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




